UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                    

 Yani Ong,

                        Plaintiff,
                                                                     21-cv-2644 (AJN)
                –v–
                                                                           ORDER
 Deloitte Consulting LLP,

                        Defendant.


ALISON J. NATHAN, District Judge:

       On May 25, 2021, the Defendant filed a motion to dismiss. Pursuant to Rule 3.F. of this

Court’s Individual Practices in Civil Cases, on or before June 11, 2021, the Plaintiff must notify

the Court and their adversary in writing whether (1) they intend to file an amended pleading and

when they will do so or (2) they will rely on the pleading being attacked. The Plaintiff is on

notice that declining to amend their pleadings to timely respond to a fully briefed argument in the

Defendant’s motion to dismiss may well constitute a waiver of the Plaintiff’s right to use the

amendment process to cure any defects that have been made apparent by the Defendant’s

briefing. See Loreley Fin. (Jersey) No. 3 Ltd. v. Wells Fargo Sec., LLC., 797 F.3d 160, 190 (2d

Cir. 2015) (leaving “unaltered the grounds on which denial of leave to amend has long been held

proper, such as undue delay, bad faith, dilatory motive, and futility”).

       If the Plaintiff chooses to amend, the Defendant may then (a) file an answer; (b) file a

new motion to dismiss; or (c) submit a letter stating that they rely on the initially filed motion to

dismiss.

       Nothing in this Order alters the time to amend, answer, or move provided by the Federal

Rules of Civil Procedure or Local Rules.
       The initial pretrial conference scheduled for July 2, 2021, is adjourned pending

disposition of the motion to dismiss.


       SO ORDERED.


Dated: June 1, 2021
       New York, New York



                                            __________________________________
                                                    ALISON J. NATHAN
                                                  United States District Judge
